Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DEATAILED ACTION

Receipt is acknowledged of claims filed on 07/02/2020

Claims 1-20 are presented for examination.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 19  and 20 are allowable in view of any of the references search below considered to be closest to the applicant subject matter and does not teach at least one of the following similar limitations of claim 1 nor the combination thereof.

“
1. An emergency communication system comprising:

a plurality of user identifiers;
b) a server comprising a processor, a network element, and non-transitory computer
readable storage medium having instructions that, when executed by the processor,
cause the processor to:
i) receive a communication signal comprising a data request from an emergency
responder communication device, wherein the emergency data request
comprises a user identifier and an emergency location;
ii) query the emergency information database to retrieve a dataset associated with
the user identifier, wherein the dataset comprises one or more emergency
response parameters;
iii) determine, using the emergency location and the one or more emergency
response parameters, one or more medical service providers having one or
more provider locations in proximity to the emergency location; and
iv) transmit a communication signal comprising the one or more provider
locations associated with the one or more medical service providers to the
emergency responder communication device.”


Therefore, claims 1-20 are considered novel and non-obvious and are therefore allowed.


The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:  Scott (US 2010/190468 A1) and Reichenger (WO 2004/057853 A2)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GARY LAFONTANT/Examiner, Art Unit 2646